79 So. 3d 117 (2012)
Tomas RAMIREZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-2413.
District Court of Appeal of Florida, Third District.
January 18, 2012.
*118 Tomas Ramirez, in proper person.
Pamela Jo Bondi, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before RAMIREZ, SUAREZ, and ROTHENBERG, JJ.
PER CURIAM.
Tomas Ramirez appeals from the summary denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We affirm, without comment, claims one and three of Ramirez's motion. We further remand this cause to the trial court for it to either attach supportive record excerpts on the denial of Ramirez's second claim, or to conduct an evidentiary hearing on the merits of the claim.
Affirmed in part; reversed and remanded in part.